DOYLE, Presiding Judge.
Gary Ford filed a direct appeal from the trial court’s denial of his pre-trial plea in bar based upon an alleged violation of his constitutional right to a speedy trial. The Supreme Court of Georgia has recently ruled, however, that such a claim is not directly appealable and that a defendant must follow the interlocutory appeal procedures of OCGA § 5-6-34 (b).1 Ford’s appeal is therefore dismissed.2

Appeal dismissed.


Andrews, P. J., and Boggs, J., concur.


 See Sosniak v. State, 292 Ga. 35, 36 (2) (734 SE2d 362) (2012).


 See Stevens v. State, 292 Ga. 218 (734 SE2d 743) (2012); Morris v. State, 319 Ga. App. 198 (734 SE2d 926) (2012).